Name: Commission Regulation (EEC) No 32/87, of 6 January 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 8 . 1 . 87 Official Journal of the European Communities No L 6/9 COMMISSION REGULATION (EEC) No 32/87 of 6 January 1987 establishing unit values (or the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26. (A OJ No L 335, 13 . 12. 1985, p. 9 . No L 6/10 Official Journal of the European Conimunities 8. 1 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 J 07.01 All New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 71,39 3086 561,13 148,21 490,89 10646 54,68 103302 167,46 51,69 1.14 07.01-23 07.01 B II White cabbages and red cabbages 20,14 872 158,23 41,93 13735 2938 15,41 29046 4738 14,69 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 16,18 699 12724 33,60 11131 2414 1239 23425 37,97 11,72 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 7927 3427 623,05 164,57 545,07 11821 60,71 114702 18554 57,40 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 9835 313,18 6137 3233 67359 110,79 28,87 1.28 07.01-41 1 07.01-43 f 07.01 F I Peas 150,72 6516 1 184,67 31251 103639 22476 115,44 218094 353,55 109,14 130 07.01-45 1 07.01-47 1 07.01 F II Beans (of the species Phaseolus) 89,15 3854 700,74 185,09 613,03 13295 68,28 129004 209,12 64,56 132 ex 07.01-49 ex 07.01 F III Broad beans 32,63 1411 256,51 67,75 224,40 4866 24,99 47223 7635 23,63 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 6835 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 11636 5031 914,60 241,58 800,13 17352 89,12 168376 272^5 8426 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 11,50 497 90,42 23,88 79,10 1715 8,81 16646 26,98 833 1.70 07.01-67 ex 07.01 H Garlic 261,01 11284 2051,47 541,87 1794,70 38922 19951 377669 61223 189,00 1.74 ex 07.01-68 ex 07.01 IJ Leeks 29,16 1260 22923 60,55 200,54 4349 2233 42201 68,41 21,12 1.80 \ 07.01 K Asparagus : \ \ \ \ 1.80.1 ex 07.01-71 Il  green 53827 23271 4230,59 1117,46 3701,07 80266 41226 778839 1 262,56 389,77 1.80.2 ex 07.01-71 II  other 328,55 14205 2582,32 682,08 2259,11 48993 251,64 475397 770,66 23751 150 07.01-73 07.01 L Artichokes 87,76 3794 689,77 182,19 603,43 13086 6721 126984 205,85 63,55 1.100 07.01-75 07.01-77 1 07.01 M Tomatoes 54,74 2366 430,25 113,64 376,39 8163 4152 79207 128,40 39,64 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 60,05 2596 472,04 124,68 412^6 8955 45,99 86901 140,87 43,49 1.112 07.01-85 07.01 Q II Chantarelles 98032 42351 7692,52 2040,56 6683,79 138121 751,05 1412739 2305,65 71756 1.118 07.01-91 07.01 R Fennel 2832 1224 222,58 58,79 194,72 4223 21,69 40977 66,42 20,50 1.120 07.01-93 07.01 S Sweet peppers 73,54 3179 578,00 152,67 505,66 10966 5632 106409 172,49 5325 1.130 07.01-97 07.01 T II Aubergines 90,08 3894 708,05 187,02 619,43 13433 68,99 130351 21131 6523 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 36,91 1595 290,10 76,62 253,79 5504 2826 53406 86,57 26,72 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 49,07 2121 385,67 101,87 337,40 7317 37,58 71001 115,09 35,53 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 96,38 4166 757,51 200,08 662,70 14372 73,81 139456 226,07 69,79 2.10 08.01-31 ex 08.01 B Bananas, fresh 4620 1997 363,18 95,93 317,73 6890 3539 66861 10838 33,46 220 ex 08.01-50 ex 08.01 C Pineapples, fresh 56,47 2446 444,63 117,55 38556 8317 43,19 81545 132,88 40,90 230 ex 08.01-60 ex 08.01 D Avocados, fresh 107,77 4659 847,05 223,73 741,03 16071 82,54 155940 252,79 78,04 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 192,72 8332 1 514,73 400,09 1325,14 28738 147,60 278857 452,05 139,55 150 08.02 A I Sweet oranges, fresh : lili IIIl\ li 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 4328 1900 344,34 93,04 29626 5829 30,66 63829 104,68 27,69 8 . 1 . 87 Official Journal of the European Communities No L 6/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dki DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 33,70 1457 264,93 69,98 231,77 5026 25,81 48774 79,06 24,40 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 38,59 1668 303,38 80,13 265,40 5755 29,56 55851 90,53 27,95 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 3196 1425 259,07 68,43 226,64 4915 25,24 47694 7731 23,86 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 35,87 1551 281,98 74,48 246,68 5349 27,47 51911 84,15 25,97 1603 08.02.28 08.02 B I  Clementines 58,60 2533 460,59 121,65 40194 8738 44,88 84793 137,45 42,43 160.4 08.02-34 1 08.02-37 1 ex 08.02 B II  Tangerines and others 116,51 5046 917,29 242,52 796,25 17158 89,10 168230 274,14 8438 170 ex 08.02-50 ex 08.02 C Lemons, fresh 38,11 1647 299,54 79,12 262,05 5683 29,18 55144 8939 27,59 180 ex 08.02 D Grapefruit, fresh : I 2.80.1 ex 08.02-70 II  white 43,15 1865 339,16 89,58 296,71 6434 33,05 62438 101,21 31,24 2.80.2 ex 08.02-70 Il  pink 56,33 2435 442,79 116,95 387,37 8401 43,14 81517 13114 40,79 181 ex 08.02-90 ex 08.02 E Limes and limettes 176,57 7634 1 387,79 366,56 1214,09 26330 135,23 255488 414,16 127,86 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 75,67 3271 594,78 157,10 520,34 11284 57,96 109498 177,50 54,80 2.95 08.05-50 08.05 C Chestnuts 101,92 4406 801,12 211,60 700,84 15199 78,06 147483 239,08 73,81 1100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 39,96 1727 314,10 82,96 274,79 5959 30,60 57826 93,74 28,93 1110 08.06-33 II\ I \ I I 08.06-35 08.06-37 08.06-38 08.06 B II Pears 55,36 2395 434,47 115,38 377,57 7802 42^5 79815 130,40 40,29 1120 08.07-10 08.07 A Apricots 143,61 6209 1 128,79 298,15 987,51 21416 109,99 207807 336,87 103,99 1130 ex 08.07-32 ex 08.07 B Peaches 196,44 8493 1 544,00 407,83 1350,75 29294 150,45 284246 460,78 14125 1140 ex 08.07-32 ex 08.07 B Nectarines 198,02 8561 1 556,43 411,11 1361,62 29530 151,67 286535 464,49 143,40 1150 08.07-51 1 08.07-55 1 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 1160 08.07-71 1 08.07-75 J 08.07 D Plums 365,55 15804 2873,11 758,89 2513,50 54511 279,97 528930 857,44 264,71 . 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 418,86 18109 3292,09 869,56 2880,04 62460 320,80 606064 98148 30331 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5710 1044,19 275,73 902,34 18106 100,19 190076 311,13 90,10 2.180 08.09-11 ex 08.09 Water melons 22,75 991 181,21 47,85 156,59 3142 17,38 32987 53,99 15,63 2.190 ex 08.09 Melons (other than water melons) : \ \ I 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 78,81 3407 619,47 163,62 541,94 11753 6036 114044 184,87 57,07 2.190.2 ex 08.09-19  other 138,57 5991 1089,12 287,67 952,80 20663 106,13 200505 325,03 10034 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2069 376,27 99,38 329,28 7139 36,66 69271 11129 34,66 2200 08.09-50 ex 08.09 Kiwis 208,83 9028 1 641,35 433,54 1435,91 31141 159,94 302169 489,84 151,22 2.202 ex 08.09-80 ex 08.09 Khakis 99,45 4299 781,67 206,46 683,83 14830 76,17 143903 233,28 72,01 2203 ex 08.09-80 ex 08.09 Lychees 217,35 9397 1 708,36 451,24 1494,53 32412 166,47 314504 509,83 157,39